DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting tooth and connecting groove of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 11, “wherein first end of the return spring are respectively” 11 is unclear.  For the purposes of examination, this limitation is interpreted as “wherein both ends of the return spring are respectively”.
In regard to claim 12, it is unclear if “a bottom plate” on line 4 refers to the bottom plate recited in claim 1 or a different bottom plate.  For the purposes of examination, this limitation is interpreted as “the bottom plate”.
In regard to claim 13, “the third bracket” and “the fourth bracket” lack antecedent basis.  For the purposes of examination, “the third bracket” is interpreted as “the first bracket” and “the fourth bracket” is interpreted as “the second bracket”.
In regard to claim 15, it is unclear how the first and second ends of the return spring are respectively connected to the key cap and any one of the first and second 
In regard to claim 16, the limitation “wherein a movable rod is provided on the movable plate and is inserted into the limit buckle and then clamped on the guide groove” is unclear.  It is unclear how the movable rod can be inserted into the limit buckle and then clamped on the guide groove.  The limitation “the movable rod is symmetrically arranged on the movable plate side by side” is unclear.  It is unclear how a movable rod can be arranged side by side.  For the purposes of examination, it is interpreted that claim 16 is meant to recite “movable rods” instead of “a movable rod”.
In regard to claim 18, it is unclear if “a movable plate” in line 8 refers to the movable plate of claim 1 or a different movable plate.  For the purposes of examination, “a movable plate” is interpreted as “the movable plate.”
In regard to claim 19, “The intelligent device” on line 1 lacks antecedent basis.  

Allowable Subject Matter
Claims 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	In regard to claim 11, in combination with other limitations, a return spring arranged horizontally, the base comprising a bottom plate, an elastomer passing through the bottom plate and connected to the base, 6Attorney Docket No Pm Han21O4KySwitchCnPnUsApplication No.: 17298619 wherein the elastomer is located under the first bracket, wherein, when the first bracket rotates to press on the elastomer, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. [US 2001.0007301], Mochizuki [US 6,538,641], Hsu [US 7,022,927 and US 7,345,253] and Wu [US 9,362,062] disclose similar key switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833